Citation Nr: 0730266	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-38 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to June 
1962. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA), which 
denied the claim of entitlement to service connection for a 
low back disability.

In January 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record. 

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for July 24, 2007.  The 
veteran failed to report for the scheduled hearing however.  
He also did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

Competent evidence of a nexus between the post-service 
diagnosis of degenerative disc disease of the lumbar spine 
and active military service is not of record. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that during his service in February 1959, 
a sergeant pushed two 20-gallon milk cans off a loading dock, 
and when the veteran caught the cans he injured his back.  
The veteran proffers that since this incident, his back has 
been bothering him and this injury still persists.  The 
veteran attributes his current back pain to his military 
service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Additionally, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post-service development of a presumptive disease such as 
arthritis or degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137 (West, 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

As alluded to above, the Court has generally held, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); see also Rose v. West, 11 Vet App. 169, 171 
(1998). 

A medical examination conducted by the VA in October 2003, 
shows that the veteran currently has chronic lumbar strain, 
intermittent, with mild degenerative disc disease and minimal 
functional impairment.  Review of the veteran's service 
medical records record a notation of low back pain on a 1959 
report and note that the veteran complained of problems with 
his lower back beginning in January 1960.  The sick call 
report notes that the veteran strained the lumbar area of his 
back after heavy lifting.  No tenderness was noted upon 
examination, and the veteran was placed on limited profile 
duty for 24 hours.  The veteran complained of intermittent 
back pain and again sought medical care in February 1960.  
The February 1960 sick call notes indicate that the veteran 
complained of weakness and pain around the lumbosacral area 
associated with lifting, sitting and standing in certain 
positions.  The veteran was diagnosed with "non-specific low 
back ache," and instructed to perform low back exercises.  
In June 1960, the veteran returned for complaints of low pack 
pain and it was noted that there was minimal limitation of 
forward motion and some discomfort on hyperextension.  The 
neurological examination was normal and no objective clinical 
findings were noted.  The Board notes that a letter from a 
captain in the Air Force requested that the veteran be 
excused from all lifting for a period of one week.  In May 
1962, clinical evaluation of the spine upon discharge was 
noted as being normal.  Although the service medical records 
show complaints of, and treatment for, a low back injury, the 
reports do not document a chronic low back disability.

Thereafter, the record is void of any complaints of, or 
treatment for, low back pain until many years after service.  
The first post-service treatment records do not appear until 
2003.  While the post-service treatment records reflect 
continuing complaints and treatment for low back pain, the 
reports do not attribute the veteran's back disability to 
service, except for the veteran's own assertions.  As such, 
the competent evidence fails to show that the veteran's 
disability manifested to a compensable degree within a year 
of service.  Additionally, the Board is aware of the 
provisions of 38 C.F.R. §3.303(b), relating to chronicity and 
continuity of symptomatology.  In this case, however, there 
is a lack of evidence of continuity of symptomatology 
following the veteran's discharge from service and the 
veteran's current low back disability.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  Here, such evidence is not present.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  

The competent evidence also does not relate the veteran's 
current back disorder to any event during service.  In this 
regard, a medical opinion was solicited by VA in November 
2003 to analyze an examination of the veteran conducted in 
October 2003.  The examination showed chronic lumbar strain, 
intermittent, with mild degenerative disc disease L4-5 and 
L5-S1.  The VA medical examiner found that it was "more 
likely than not, that the veteran's present back condition is 
not a consequence of his military experience."  The 
rationale for the VA examiner's opinion was "the veteran's 
present age and the lack of physical findings 40 years ago, 
during service."  The VA examiner relied on the veteran's 
July 2002 to October 2003 VA outpatient treatment records, 
October 2003 physical examination report, service medical 
records, and DD-214. 

In addition, the veteran provided an October 2004 private 
medical statement from Dr. M.F.  Dr. M.F. stated that the 
veteran was seen for "multiple musculoskeletal complaints, 
stemming from a severe back injury experienced while he was 
in the military service."  Dr. M.F. added that his findings 
at the time of treatment "were completely consistent with 
the injury [as] he described it."  The Board notes that the 
veteran stated that Dr. M.F.'s records were lost and 
therefore only the letter written by Dr. M.F. provides any 
evidentiary support of a service connected back injury.

The record contains two medical opinions which address 
whether the veteran's lower back disability is service 
related.  The question of whether the veteran's current 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the 
Board to weigh the evidence, and determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current injury and the service 
injury, based upon a complete review of the veteran's medical 
records.  The Board considers Dr. M.F.'s private medical 
opinion to be competent medical evidence, but not probative.  
The letter from Dr. M.F. is vague and does not state with 
specificity what injuries the veteran possesses.  Dr. M.F. 
states that the veteran presented with "multiple 
musculoskeletal complaints, stemming from a severe back 
injury," but does not state what part of the back was 
affected by this injury.  Furthermore, Dr. M.F. states that 
"my findings were completely consistent with the injury [as] 
he described it."  It is not clear to the Board how the 
veteran described his injuries nor what evidence the doctor 
was relying upon.  If the doctor's opinion was based solely 
on the veteran's own reported history, the opinion has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993);  Swann  v. Brown, 5 Vet. App. 229, 233 (1993);  Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  It is also noted that 
the Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-473 (1993).  Thus, the Board finds that the November 
2003 VA examiner's opinion is of more probative value, and as 
such, the evidence weighs against the veteran's claim in this 
regard.   

Finally, the Board is aware of the veteran's contentions that 
his back disability is related to his service; however, as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for a back disability must be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for a lower back injury 
is denied.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2003, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  See the August 
2003 letter which indicates that "what the evidence must 
show" was enclosed with the letter.  

Although the enclosure identified in the August 2003 letter 
is not associated with the claims file, the Board finds that 
the presumption of regularity that supports the 
administrative functions of the Government is applicable. 
 Thus, because there is no clear and convincing evidence to 
the contrary, it is presumed that the document advising the 
veteran of what the evidence must show to substantiate his 
claim was enclosed with the August 2003 letter.  See Baldwin 
v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 
Vet. App. 271 (1994). 

In addition, another VCAA letter was sent to the veteran in 
September 2005.  The Board finds that the VCAA notice 
requirements have been satisfied by the August 2003 and the 
September 2005 letters sent to the veteran.  In both letters, 
VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show he has a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Both VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the present appeal, a March 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the August 2003 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the veteran is not prejudiced.  
The veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in August 2003, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, the preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from May 
2003 to August 2003, and a private medical letter from 
October 2004.  VA also provided the veteran with an 
examination in connection with his claim.  In April 2006 the 
veteran also indicated in a signed response to VCAA notice, 
that he had no additional information or evidence to 
substantiate his claim.

The Board acknowledges that a September 2003 Request for 
Information report indicates that some of the veteran's 
records may have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  In this regard, 
however, the Board points out that many of the veteran's 
service medical records are of record.  Nonetheless, as 
discussed above, the Board acknowledges that the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in such cases.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  As demonstrated above, the Board 
has thoroughly reviewed the veteran's service medical records 
and post-service VA and non-VA reports.  After carefully 
reviewing and weighing the competent evidence of record, the 
Board finds that the preponderance of the evidence weighs 
against the veteran's claim and the benefit of the doubt rule 
is not applicable.  It is noted that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  As such, no additional action in this 
regard is warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159;  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


